Citation Nr: 0736174	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a neck disorder, 
diagnosed as cervical discogenic syndrome, postoperative 
with arthritis.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder, 
diagnosed as hypertropic arthritis, lumbar spine.

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for residuals, right 
shoulder injury.

4.	Entitlement to service connection for a left shoulder 
disorder.

5.	Entitlement to an initial compensable rating for service 
connected bilateral pes planus, to include whether a 10 
percent rating is warranted under 38 C.F.R. § 3.324.  



REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1957.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for a left shoulder disability, 
gingivitis, and a laceration; granted service connection for 
pes planus, bilateral feet, assessing these disorders at zero 
percent for each foot; reopened the service connection claims 
for a neck disorder, back disorder and right shoulder 
disorder, but denied entitlement on the merits; and denied 
entitlement to a 10 percent rating for multiple , 
noncompensable service connected disabilities, pursuant to 38 
C.F.R. § 3.324.  The RO issued a notice of the decision in 
November 2004, and the veteran timely filed a Notice of 
Disagreement (NOD) in November 2004 with respect to the 
denials of service connection for the neck, back, and 
bilateral shoulder disorders, as well as the denial of a 10 
percent evaluation under 38 C.F.R. § 3.324.  Subsequently, in 
March 2005 the RO provided a Statement of the Case (SOC), and 
the veteran timely filed a substantive appeal.  The RO 
provided Supplemental Statements of the Case (SSOCs) in April 
2005 and June 2005.

The veteran did not request a Board hearing on these matters.

While the RO reopened the veteran's claim for service 
connection for neck, back and right shoulder disorders and 
denied entitlement on the merits, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen the claims.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the RO's 
finding.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  

During his March 2005 Decision Review Officer (DRO) hearing, 
the veteran appears to have raised the issues of service 
connection for eye and ear disorders.  Hearing Transcript a 
5.  The Board refers these matters to the RO for further 
action, to include clarifying whether the veteran wishes to 
pursue such claims, and if so, adjudicating the issues 
accordingly after providing proper Veterans Claims Assistance 
Act (VCAA) notice.  

With respect to the merits of the service connection claims 
for neck, back and right shoulder disabilities, as well as 
the claims for service connection for a left shoulder 
disorder and initial higher ratings for service connected 
bilateral pes planus, to include whether a 10 percent 
evaluation is warranted pursuant to 38 C.F.R. § 3.324, these 
aspects of the appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.
 

FINDINGS OF FACT

1.	The RO denied the veteran's service connection claims for 
neck, back and right shoulder disorders in a December 1973 
decision; the veteran did not appeal that decision.

2.	The evidence submitted since the December 1973 decision 
consists of statements and testimony by the veteran and 
his wife, as well as numerous VA and private medical 
records pertaining to the veteran's back, neck and right 
shoulder disorders; at least some of this evidence, namely 
the testimony of the veteran's wife, is new and raise a 
reasonable possibility of substantiating the veteran's 
service connection claims.


CONCLUSIONS OF LAW

1.	The December 1973 RO decision that denied the veteran's 
service connection claims for neck, back and right 
shoulder disorders is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.	Because at least some of the evidence presented since the 
December 1973 RO decision is new and material, the service 
connection claims for neck, back and right shoulder 
disorders are reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104, 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that the RO has received new 
and material evidence to reopen the veteran's service 
connection claims for neck, back and right shoulder 
disorders, and therefore, a further discussion of the VCAA 
duties is unnecessary at this time.  




II. New & Material Evidence

a. Law and Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his October 2003 
claims that are the subject of this appeal after August 29, 
2001, the effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
In December 1973, the RO, after considering the veteran's 
available service records and VA examinations, denied service 
connection for neck, back and right shoulder disorders.  The 
RO supplied a notice of this adverse decision in December 
1973, which also apprised the veteran of his appellate 
rights.  The veteran thereafter did not submit an NOD with 
that determination.  As such, the Board determines that the 
December 1973 RO decision qualifies as a "final" decision 
within the meaning of 38 U.S.C.A. § 7105(c).  The Board, 
therefore, lacks jurisdiction to entertain the veteran's 
October 2003 claims for service connection relating to the 
neck, back and right shoulder, unless, pursuant to 38 
U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), he supplies new and 
material evidence with respect to these claims.   

In the instant case, the post-December 1973 record reveals 
the submission of various statements and testimony by the 
veteran and his wife, as well as voluminous VA and private 
treatment reports pertaining to the neck, back and right 
shoulder.  The Board determines that at least some of this 
evidence, namely the veteran's wife's March 2005 DRO hearing 
testimony that the veteran reported to sickbay during his 
active service "for different reasons" and that he 
complained of a neck ache during that time, constitutes new 
and material evidence.  See Hearing Transcript at 15, 17.  
This account qualifies as "new" because it did not exist 
during or prior to the December 1973 decision, and it is 
neither cumulative nor redundant of evidence already of 
record, as it offers a measure of corroboration that the 
veteran may have injured himself after a fall during his 
active service.  This testimony qualifies as "material," as 
it relates to an unestablished fact necessary to substantiate 
the claims and further tends to raise a reasonable 
possibility of substantiating these claims; that is, it tends 
to verify the veteran's assertion that he incurred an injury 
during service that led to his current neck, back and right 
shoulder disorders.  In light of this evidence, therefore, 
the Board reopens these claims.

Because the Board has reopened the claims, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  As 
discussed below in the Remand portion of this Decision, the 
Board determines that VA must undertake further development 
of the evidence before addressing the merits of the claims.
    

ORDER

Having received both new and material evidence, the claims 
for service connection for a neck disorder, diagnosed as 
cervical discogenic syndrome, postoperative with arthritis; a 
back disorder, diagnosed as hypertrophic arthritis, lumbar 
spine; and residuals, right shoulder injury are reopened.





REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  With respect to the service connection claims for 
neck, back, and bilateral shoulder disorders, the veteran, in 
his November 2004 NOD, March 2005 testimony before a DRO, and 
October 2007 Brief, recounted that he incurred these injuries 
during a fall down a ladder while carrying a 100-pound sack 
of potatoes that occurred while he served aboard the U.S.S. 
Yorktown in 1956.  See Hearing Transcript at 5-6.  He noted 
that he went to sickbay, remaining there for two days, and 
thereafter was assigned light duty for a period of six weeks 
to three months.  Hearing Transcript at 7.  The veteran's 
wife also stated that during service the veteran had visited 
"sickbay from time to time for different reasons."  Hearing 
Transcript at 15.  She noted that the veteran "never 
actually told me about the accident, but he always talked 
about he had headaches or he had ache he would say over here 
in his neck."  Hearing Transcript at 17.  While the RO 
properly requested and obtained the veteran's service medical 
records in an attempt to verify his account of the fall, it 
neglected to conduct a search of all pertinent records 
depositories that could contain reports that would verify the 
occurrence of said incident.  Accordingly, the Board must 
remand the case for such additional development.

In addition, with respect to the veteran's claim for a higher 
initial rating for his service-connected bilateral pes 
planus, he has stated, in his October 2007 Brief, that he now 
has difficulty standing or walking any distance due to this 
bilateral foot disorder.  At his March 2005 DRO hearing the 
veteran also testified that his bilateral pes planus impacted 
his ability to work after service.  Hearing Transcript at 4.  
In addition, the most recent VA examination of record 
occurred some three years ago in July 2004, where the veteran 
at that time indicated "that his feet do not bother him at 
the present time other than minimal pain and stiffness."  
See July 2004 VA Examination Report.  In light of this 
evidence of a worsening bilateral foot disability over recent 
years, the AMC/RO must afford the veteran a fresh VA 
examination to determine the severity of his bilateral pes 
planus, to include whether application of a 10 percent 
evaluation under 38 C.F.R. § 3.324 is appropriate.  See 
38 C.F.R. §§ 3.326, 3.327 (2007).

Accordingly, the case is remanded for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must contact the veteran 
and ask him to provide, to the best of 
his ability, specific days or months in 
1956 during which time his alleged in-
service fall from the ladder occurred and 
resulting treatment commenced.  

3.  The AMC/RO must contact the 
National Archives & Records 
Administration (NARA) and the 
Department of the Navy, 1265 Charles 
Morris Street, S.E., Washington Navy 
Yard, DC, 20374-5040, as well as any 
other record depositories, to include 
the National Personnel Records Center 
(NPRC), to obtain any Morning/Sick 
Reports that may be available.  The 
AMC/RO should request the ship records 
from the U.S.S. Yorktown (CVS-10) from 
1956 and any other more specific dates 
provided by the veteran in order to 
ascertain whether the veteran incurred 
an injury from a fall during that time.  
The AMC/RO should request negative 
responses for records not found.  

4.  Thereafter, the AMC/RO must afford 
the veteran a VA orthopedic examination 
for the purpose of determining: (1) the 
etiology of his neck, back and 
bilateral shoulder disorders; and (2) 
the severity of his service connected 
bilateral pes planus.  The VA 
orthopedic physician must review the 
entire claims file and state that s/he 
has done so in the examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, and any laboratory 
tests that are deemed necessary, the 
clinician is requested to make the 
following determinations:

(1) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's neck, back, right 
shoulder or left shoulder disorders 
began during service or are causally 
linked to any incident of active 
duty, to include a fall down a 
ladder in 1956?

(2) Evaluate the current level of 
severity of the veteran's service 
connected bilateral pes planus.  
To assess the level of severity, the 
examiner must conduct appropriate 
range of motion testing, and comment 
on whether the veteran experiences 
any additional limitation of motion 
due to such factors as pain, 
fatigue, incoordination, weakness, 
or other such DeLuca factors.  To 
the extent possible, the physician 
should characterize the veteran's 
bilateral pes planus as mild, 
moderate, moderately severe, or 
severe.  The physician also must 
opine whether the veteran's 
bilateral pes planus is "of such 
character as clearly to interfere 
with normal employability," as 
contemplated by 38 C.F.R. § 3.324.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  
		
5.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the RO does not resolve any of the 
claims to the veteran's satisfaction, the 
AMC/RO should issue an appropriate SSOC 
and provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


 Department of Veterans Affairs


